Dore, J.
(dissenting). The award covered violations with
which respondent was not originally charged. I dissent and vote to affirm.
Peck, P. J. and Callahan, J., concur with Shientag, J.; Dore, J., dissents and votes to affirm in an opinion in which Glennon, J., concurs.
*566Order, so far as appealed from by petitioner, modified in accordance with opinion herein and, as so modified, affirmed, with costs to the petitioner. Order, so far as appealed from by respondent, affirmed. Settle order modifying judgment and order herein accordingly.